MEMORANDUM **
John and Diana Vollmer (“the Vollmers”) appeal the decision of the Bankrupt*407cy Appellate Panel (“BAP”) affirming the bankruptcy court’s judgment distributing the proceeds from the sale of a building located on Baker Street in San Francisco, California. We have jurisdiction under 28 U.S.C. § 158(d). We review cases appealed from the BAP de novo. Staffer v. Predovich (In re Staffer), 306 F.3d 967, 970-71 (9th Cir.2002). We review the bankruptcy court’s conclusions of law de novo and its factual findings for clear error. Id. at 971. We affirm.
The Vollmers contend that the bankruptcy court miscalculated the distribution of sale proceeds by failing to adjust the ownership interests of the three co-owners pursuant to a tenants-in-common agreement. On appeal, the Vollmers fail to provide an adequate record because they have not provided a transcript of the hearing of April 20, 1999, where that issue was discussed. See Ashley v. Church (In re Ashley), 903 F.2d 599, 603 n. 1 (9th Cir.1990) (declining to consider argument where necessary record was not before appellate court). The record the Vollmers did provide does not show that the bankruptcy court clear erred in its findings.
The bankruptcy court did not abuse its discretion in not using a forensic accountant, and we find no other basis for reversal in the record before us.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.